_____________

                                  No. 96-1498MN
                                  _____________

United States of America,                   *
                                            *
                   Appellee,                *      Appeal from the United States
                                            *      District Court for the District
        v.                                  *      of Minnesota.
                                            *
Arlen Dee Troutt, also known                *              [UNPUBLISHED]
as Junior,       *
                                        *
                   Appellant.           *
                                  _____________

                           Submitted:   October 21, 1996

                            Filed: October 30, 1996
                                  _____________

Before FAGG, HEANEY, and HANSEN, Circuit Judges.
                              _____________


PER CURIAM.


        The Government charged Arlen Dee Troutt with conspiracy to distribute
marijuana for his part in a scheme to import the drug from Mexico, pass it
through Austin, Texas, and sell it in Minneapolis, Minnesota.                     Most of
Troutt's coconspirators became Government witnesses and explained Troutt's
role.     In his defense, Troutt asserted he was in the legitimate business
of selling clothes and other items made from hemp fiber.                 A jury convicted
Troutt.


        Troutt raises several issues on appeal.                None of them require
extended     discussion.     First,   the       district   court   did    not   abuse   its
discretion by admitting evidence of Troutt's 1989 conviction, and evidence
of the 1992 seizure of $50,000 in cash from Troutt's luggage at the
Minneapolis/St. Paul airport.      This evidence was introduced under Federal
Rule of Evidence 404(b) to prove Troutt's
intent, which he put at issue by disputing whether taped conversations
between himself and a coconspirator were about marijuana or hemp clothing.
See United States v. Perkins, 94 F.3d 429, 434-35 (8th Cir. 1996).    As for
evidence of Troutt's marijuana dealings from 1981 to 1988, we need not
decide whether the evidence was too remote in time to be admitted; any
error in admission was harmless in light of the strength of the evidence
supporting Troutt's conviction of the charged conspiracy.      Also, some of
the evidence Troutt complains about is not Rule 404(b) evidence, but is
evidence of the charged conspiracy itself.   See United States v. Casas, 999
F.2d 1225, 1228-29 (8th Cir. 1993), cert. denied, 510 U.S. 1078 (1994).
Second, the district court did not abuse its discretion when it excluded
certain irrelevant evidence and unfounded argument about, among other
things, supposed Government animus towards Troutt because he ran a hemp
clothing business.    United States v. Elliott, 89 F.3d 1360, 1367-69 (8th
Cir. 1996).   Contrary to Troutt's assertion, he had ample opportunity to
present his defense.     See United States v. Risch, 87 F.3d 240, 242 (8th
Cir. 1996).   Third, the district court did not abuse its discretion in
refusing to give a "false in one, false in all" instruction about the
Government informants.   The instruction is not required when, as here, the
district court gives the jury a general instruction on witness credibility.
United States v. Payne, 940 F.2d 286, 292 (8th Cir.), cert. denied, 502
U.S. 994 (1991), and cert. denied, 503 U.S. 972 (1992).     In addition, the
evidence did not support the instruction because there was no proof that
the Government informants lied.   Risch, 87 F.3d at 242.   Last, the district
court properly admitted the hearsay statements of Troutt's coconspirators
because independent physical evidence corroborated that the conspiracy
existed and that the statements were made in the course of and in
furtherance of the conspiracy.    United States v. Bell, 651 F.2d 1255, 1259-
60 (8th Cir. 1981); see also United States v. Williams, 87 F.3d 249, 253
(8th Cir. 1996).     Given the coconspirators' eyewitness testimony and the
corroborating evidence, the evidence supported Troutt's conviction for
conspiring




                                     -2-
to distribute marijuana.    United States v. Shoffner, 71 F.3d 1429, 1433-34
(8th Cir. 1995).


     Having   carefully     considered    Troutt's    arguments,   we   affirm   the
district court.


     A true copy.


           Attest:


                   CLERK,    U.S.   COURT      OF    APPEALS,   EIGHTH    CIRCUIT.




                                         -3-